DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 8/25/2021 has been entered.  
Claims 21-22, 24-25, 27-32, 34-35, 37-42 are pending.  
Claims 1-20, 23, 26, 33 and 36 are canceled.  
Claims 21-22, 24-25, 27-32, 34-35, 37-42 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (Pub. No.: US 20150341949 A1) in view of Lee et al. (Pub. No.: US 20130194931 A1) and Wang et al. (Pub. No.: US 20120044978 A1), hereafter respectively referred to as Nagata, Lee, and Wang.  
	In regard to Claim 21, Nagata teaches An operation method of a user equipment (UE) (user terminal UE, Para. 70 and 73) in a communication system (system configuration shown in FIG. 1, Para. 70), the operation method comprising: receiving, from a base station (radio base station apparatus eNB, Para. 70 and 72), configuration information (radio base station apparatus eNB generates a rate matching table, Para. 72.  This rate matching table is signaled to the user terminal UE by RRC signaling, Para. 73) of one or more control resource sets (CoMP transmission modes; In the rate matching table shown in FIG. 6, CoMP transmission modes are registered, Para. 74).  
	Nagata teaches receiving, from the base station, rate match information (the radio base station apparatus eNB selects the rate matching pattern to match the CoMP transmission mode, Para. 87.  Then, the radio base station apparatus eNB generates downlink control information (DCI), in which bit information to correspond to the selected rate matching pattern is written in the CIF, Para. 87) indicating a first control resource set (the CoMP transmission mode; the CIF, in the PDCCH of the cells matching the CoMP transmission mode, Para. 87), to which a rate match operation is applied (rate matching is carried out in the user terminal UE based on the reported CIFs, Para. 88), among the one or more control resource sets (CoMP transmission modes; In the rate matching table shown in FIG. 6, CoMP transmission modes are registered, Para. 74).  
Nagata teaches obtaining, from the base station, downlink control information (DCI) (radio base station apparatus eNB transmits this DCI to the user terminal UE in the PDCCH, Para. 91) including resource allocation information of a physical downlink shared channel (PDSCH) (a CIF (Cell Index Field) to show a cell index is defined in the DCI, in order to identify the PDCCH to receive which cell's PDSCH, Para. 55.  The CoMP transmission mode, in which CoMP transmission (JT) is employed in cell 0 (TP 0) and cell 1 (TP 1) and in which the PDSCH is transmitted from cell 1 (TP 1), Para. 91.  Downlink control information generating section 404 constitutes a generating section, and generates downlink control information (DCI) for controlling the PDSCH using a DCI format having DCI as its content, Para. 167, FIG. 19).  
Nagata teaches obtaining the PDSCH by performing the rate match operation around the indicated first control resource set (When receiving data from each cell, the user terminal UE carries out rate matching, in which the REs where the PDSCH is allocated in each cell's subframe are the target.  For example, when receiving data from cell 0, the user terminal UE carries out rate matching in which REs other than the REs where the PDCCH is allocated (REs of the first OFDM symbol) and the REs where the CRS is allocated are the target.  Para. 45, FIGS. 2A and 2B) based on the rate match information (Upon detecting that the bit information (001) is designated in the CIF of the DCI included in the PDCCH, the user terminal UE acquires the pattern "TP 1" that corresponds to the bit information (001) from the rate matching table, Para. 92).  
Nagata fails to teach each of the one or more control resource sets including resource element group (REG) pools, each of the REG pools corresponding to one search space in which a physical downlink control channel (PDCCH) monitoring operation is performed, the each of the REG pools being a set of REGs, the REG pools associated with same control resource set are configured in same frequency region, and the REG pools associated with same control resource set are configured in different symbols; performing the PDCCH monitoring operation in a search space corresponding to a REG pool belonging to a second control resource set among the one or more control resource sets; obtaining information by the PDCCH monitoring operation.  
Lee teaches each of the one or more control resource sets (FIG. 19 shows an example of an eREG definition, Para. 191, FIG. 19) including resource element group (REG) pools (An eREG may span to both slots in a PRB-pair, Para. 191, FIG. 19), each of the REG pools corresponding to one search space in which a physical downlink control channel (PDCCH) monitoring operation is performed (FIG. 19 shows an interval of an ePDCCH), the each of the REG pools being a set of REGs (FIG. 19 shows each slot of a PRB-pair containing multiple eREGs).  
(slots in a PRB-pair, Para. 191, FIG. 19) associated with same control resource set (eREG definition, Para. 191, FIG. 19) are configured in same frequency region (FIG. 19 shows each slot of a PRB-pair within frequency resources of the same ePDCCH), and the REG pools associated with same control resource set are configured in different symbols (FIG. 19 shows each slot of a PRB-pair are composed of different resource elements (REs)).  
Lee teaches performing the PDCCH monitoring operation in a search space corresponding to a REG pool (a WTRU or UE may monitor a PDCCH common search space in a subframe, Para. 209, FIG. 19) belonging to a second control resource set among the one or more control resource sets (the number of eREGs per eCCE for a WTRU or UE-specific search space may be 8 while the number of eREGs per eCCE for a WTRU or UE specific search space may be 4 if an ePDCCH common search space may be monitored together with ePDCCH WTRU or UE-specific search space, Para. 209, FIG. 19).  
Lee teaches obtaining information by the PDCCH monitoring operation (FIG. 19 shows occupied REs of the ePDCCH).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Nagata since Lee provides a technique including resource element groups, which can be introduced into the system of Nagata so that arrangements of resource element groups can aid in mapping control channels to resource elements and permit user terminal to obtain control information in a resource efficient manner.  

	Wang teaches, wherein the configuration information (receiving coordinated multipoint (CoMP) message from the cell base station, Para. 20) includes an identifier of each of the one or more control resource sets (the CoMP message indicates the CoMP transmission mode, Para. 20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the teachings of Nagata in view of Lee since Wang provides a technique for conveying detailed information of CoMP transmission modes, which can be introduced into the system of Nagata in view of Lee to ensure a base station conveys sufficiently detailed information concerning a transmission mode necessary for communication by a user terminal.  


In regard to Claim 31, Nagata teaches An operation method of a base station (radio base station apparatus eNB, Para. 70 and 72) in a communication system (system configuration shown in FIG. 1, Para. 70), the operation method comprising: transmitting, to a user equipment (UE) (user terminal UE, Para. 70 and 73), configuration information (radio base station apparatus eNB generates a rate matching table, Para. 72.  This rate matching table is signaled to the user terminal UE by RRC signaling, Para. 73) of one or more control resource sets (CoMP transmission modes; In the rate matching table shown in FIG. 6, CoMP transmission modes are registered, Para. 74).  
(the radio base station apparatus eNB selects the rate matching pattern to match the CoMP transmission mode, Para. 87.  Then, the radio base station apparatus eNB generates downlink control information (DCI), in which bit information to correspond to the selected rate matching pattern is written in the CIF, Para. 87) indicating a first control resource set (the CoMP transmission mode; the CIF, in the PDCCH of the cells matching the CoMP transmission mode, Para. 87), to which a rate match operation is applied (rate matching is carried out in the user terminal UE based on the reported CIFs, Para. 88), among the one or more control resource sets (CoMP transmission modes; In the rate matching table shown in FIG. 6, CoMP transmission modes are registered, Para. 74).  
Nagata teaches transmitting, to the UE, downlink control information (DCI) (radio base station apparatus eNB transmits this DCI to the user terminal UE in the PDCCH, Para. 91) including resource allocation information of a physical downlink shared channel (PDSCH) (a CIF (Cell Index Field) to show a cell index is defined in the DCI, in order to identify the PDCCH to receive which cell's PDSCH, Para. 55.  The CoMP transmission mode, in which CoMP transmission (JT) is employed in cell 0 (TP 0) and cell 1 (TP 1) and in which the PDSCH is transmitted from cell 1 (TP 1), Para. 91.  Downlink control information generating section 404 constitutes a generating section, and generates downlink control information (DCI) for controlling the PDSCH using a DCI format having DCI as its content, Para. 167, FIG. 19).  
(When receiving data from each cell, the user terminal UE carries out rate matching, in which the REs where the PDSCH is allocated in each cell's subframe are the target.  For example, when receiving data from cell 0, the user terminal UE carries out rate matching in which REs other than the REs where the PDCCH is allocated (REs of the first OFDM symbol) and the REs where the CRS is allocated are the target.  Para. 45, FIGS. 2A and 2B) based on the rate match information (Upon detecting that the bit information (001) is designated in the CIF of the DCI included in the PDCCH, the user terminal UE acquires the pattern "TP 1" that corresponds to the bit information (001) from the rate matching table, Para. 92).  
Nagata fails to teach each of the one or more control resource sets including resource element group (REG) pools, each of the REG pools corresponding to one search space in which a physical downlink control channel (PDCCH) monitoring operation is performed, the each of the REG pools being a set of REGs, the REG pools associated with same control resource set are configured in same frequency region, and the REG pools associated with same control resource set are configured in different symbols; transmitting, to the UE, information in a search space corresponding to a REG pool belonging to a second control resource set among the one or more control resource sets.  
Lee teaches each of the one or more control resource sets (FIG. 19 shows an example of an eREG definition, Para. 191, FIG. 19) including resource element group (REG) pools (An eREG may span to both slots in a PRB-pair, Para. 191, FIG. 19), (FIG. 19 shows an interval of an ePDCCH), the each of the REG pools being a set of REGs (FIG. 19 shows each slot of a PRB-pair containing multiple eREGs).  
Lee teaches the REG pools (slots in a PRB-pair, Para. 191, FIG. 19) associated with same control resource set (eREG definition, Para. 191, FIG. 19) are configured in same frequency region (FIG. 19 shows each slot of a PRB-pair within frequency resources of the same ePDCCH), and the REG pools associated with same control resource set are configured in different symbols (FIG. 19 shows each slot of a PRB-pair are composed of different resource elements (REs)).  
Lee teaches transmitting, to the UE, information in a search space corresponding to a REG pool (a WTRU or UE may monitor a PDCCH common search space in a subframe, Para. 209, FIG. 19) belonging to a second control resource set among the one or more control resource sets (the number of eREGs per eCCE for a WTRU or UE-specific search space may be 8 while the number of eREGs per eCCE for a WTRU or UE specific search space may be 4 if an ePDCCH common search space may be monitored together with ePDCCH WTRU or UE-specific search space, Para. 209, FIG. 19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Nagata since Lee provides a technique including resource element groups, which can be introduced into the system of Nagata so that arrangements of resource element 
Nagata fails to teach, wherein the configuration information includes an identifier of each of the one or more control resource sets.  
	Wang teaches, wherein the configuration information (receiving coordinated multipoint (CoMP) message from the cell base station, Para. 20) includes an identifier of each of the one or more control resource sets (the CoMP message indicates the CoMP transmission mode, Para. 20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the teachings of Nagata in view of Lee since Wang provides a technique for conveying detailed information of CoMP transmission modes, which can be introduced into the system of Nagata in view of Lee to ensure a base station conveys sufficiently detailed information concerning a transmission mode necessary for communication by a user terminal.  


Claims 22, 24, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata in view of Lee, in further view of Yi et al. (Pub. No.: US 20150071099 A1), hereafter referred to as Yi.  
	In regard to Claim 22, as presented in the rejection of Claim 21, Nagata in view of Lee teaches the rate match information.  
	Nagata fails to teach wherein the first control resource set indicated by the rate match information is overlapped with resources of the PDSCH allocated by the DCI.  
(DCI may include information about the resource allocation of a PDSCH, Para. 55.  Rate-matching with an EPDCCH including DCI that schedules a PDSCH, Para. 171.  The number of PRBs used in an EPDCCH overlapped with a PDSCH, Para. 184).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yi with the teachings of Nagata in view of Lee since Yi provides a technique for receiving downlink data involving overlap of certain signaling and utilizing the appropriate rate matching, which can be introduced into the system of Nagata in view of Lee to ensure rate matching permits detection of certain data despite signals overlapping in resources.  

In regard to Claim 24, as presented in the rejection of Claim 21, Nagata in view of Lee teaches the base station.  
	Nagata fails to teach receiving, from the base station, information indicating a start symbol of each of the one or more control resource sets.  
	Yi teaches receiving, from the base station, information indicating a start symbol of each of the one or more control resource sets (CSI reference resources are configured based on a parameter indicative of a PDSCH start OFDM symbol that may be configured by a high layer, Para. 241).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yi with the teachings of Nagata in view of Lee since Yi provides a technique for receiving downlink data 

In regard to Claim 32, as presented in the rejection of Claim 31, Nagata in view of Lee teaches the rate match information.  
	Nagata fails to teach wherein the first control resource set indicated by the rate match information is overlapped with resources of the PDSCH allocated by the DCI.  
	Yi teaches wherein the first control resource set indicated by the rate match information is overlapped with resources of the PDSCH allocated by the DCI (DCI may include information about the resource allocation of a PDSCH, Para. 55.  Rate-matching with an EPDCCH including DCI that schedules a PDSCH, Para. 171.  The number of PRBs used in an EPDCCH overlapped with a PDSCH, Para. 184).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yi with the teachings of Nagata in view of Lee since Yi provides a technique for receiving downlink data involving overlap of certain signaling and utilizing the appropriate rate matching, which can be introduced into the system of Nagata in view of Lee to ensure rate matching permits detection of certain data despite signals overlapping in resources.  

In regard to Claim 34, as presented in the rejection of Claim 31, Nagata in view of Lee teaches the base station.  

	Yi teaches transmitting, to the UE, information indicating a start symbol of each of the one or more control resource sets (CSI reference resources are configured based on a parameter indicative of a PDSCH start OFDM symbol that may be configured by a high layer, Para. 241).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yi with the teachings of Nagata in view of Lee since Yi provides a technique for receiving downlink data involving overlap of certain signaling and utilizing the appropriate rate matching, which can be introduced into the system of Nagata in view of Lee to ensure rate matching permits detection of certain data despite signals overlapping in resources.  


Claims 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata in view of Lee, in further view of Nory et al. (Pub. No.: US 20100195583 A1), hereafter referred to as Nory.   
	In regard to Claim 25, as presented in the rejection of Claim 21, Nagata in view of Lee teaches the configuration information.  
	Nagata fails to teach the configuration information includes information on interleaving to REGs of the one or more control resource sets.  
	Nory teaches the configuration information includes information on interleaving to REGs of the one or more control resource sets (a CCE corresponds to multiple interleaved REGs. In the subframe 200, interleaved REGs 251, 252, 253, 254, 255, 256, 257, 258, 259 correspond to a first CCE 221 that is reserved for PDCCH signaling.  Such mapping can be achieved by applying a mapping function.  Para. 28, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nory with the teachings of Nagata in view of Lee since Nory provides a technique for interleaving certain information in downlink transmissions, which can be introduced into the system of Nagata in view of Lee to make network information transmissions more robust against errors in wireless transmission environments.  

In regard to Claim 35, as presented in the rejection of Claim 31, Nagata in view of Lee teaches the configuration information.  
	Nagata fails to teach the configuration information includes information on interleaving to REGs of the one or more control resource sets.  
	Nory teaches the configuration information includes information on interleaving to REGs of the one or more control resource sets (a CCE corresponds to multiple interleaved REGs. In the subframe 200, interleaved REGs 251, 252, 253, 254, 255, 256, 257, 258, 259 correspond to a first CCE 221 that is reserved for PDCCH signaling.  Such mapping can be achieved by applying a mapping function.  Para. 28, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nory with the teachings .  


Claims 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata in view of Lee, in further view of Chen et al. (Pub. No.: US 20140126490 A1), hereafter referred to as Chen.   
In regard to Claim 27, as presented in the rejection of Claim 21, Nagata in view of Lee teaches the rate match information.  
	Nagata fails to teach the rate match information includes an identifier of the first control resource set to which the rate match operation is applied.  
	Chen teaches rate match information includes an identifier of the first control resource set to which the rate match operation is applied (the first rate-matching parameters indicate that control channel resource elements (REs) are rate-matched around all channel state information reference signals, claim 24).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Nagata in view of Lee since Chen provides a technique for indicating resources through rate-matching parameters, which can be introduced into the system of Nagata in view of Lee to permit a rate matching table to indicate the specific resources in which a user terminal is to obtain information.  

In regard to Claim 37, as presented in the rejection of Claim 31, Nagata in view of Lee teaches the rate match information.  
	Nagata fails to teach the rate match information includes an identifier of the first control resource set to which the rate match operation is applied.  
	Chen teaches rate match information includes an identifier of the first control resource set to which the rate match operation is applied (the first rate-matching parameters indicate that control channel resource elements (REs) are rate-matched around all channel state information reference signals, claim 24).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Nagata in view of Lee since Chen provides a technique for indicating resources through rate-matching parameters, which can be introduced into the system of Nagata in view of Lee to permit a rate matching table to indicate the specific resources in which a user terminal is to obtain information.  


Claims 28-30 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata in view of Lee, in further view of Koivisto et al. (Pub. No.: US 20130195047 A1), hereafter referred to as Koivisto.   
	In regard to Claim 28, as presented in the rejection of Claim 21, Nagata in view of Lee teaches the PDSCH.  
(PDSCH transmission will be rate-matched around E-PDCCH, Para. 62).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koivisto with the teachings of Nagata in view of Lee since Koivisto provides a technique for rate-matching data around control resources, which can be introduced into the system of Nagata in view of Lee to ensure detection of specific data is obtained among resources utilized for diverse information types.  

In regard to Claim 29, as presented in the rejection of Claim 21, Nagata in view of Lee teaches the PDSCH.  
	Nagata fails to teach the PDSCH is mapped to resources except for the first control resource set indicated by the rate match information among resources of the PDSCH allocated by the DCI.
 	Koivisto teaches the PDSCH is mapped to resources except for the first control resource set indicated by the rate match information among resources of the PDSCH allocated by the DCI (downlink control information (DCI), which includes transmission resource assignments and other control information for a user equipment, Para. 3.  A set of PRBs, e.g. configured via higher layer signaling, and that PDSCH transmission, if any, will be rate-matched around E-PDCCH, Para. 62).  


In regard to Claim 30, as presented in the rejection of Claim 21, Nagata in view of Lee teaches the PDSCH.  
	Nagata fails to teach the rate match information is received through a higher layer signaling.
 	Koivisto teaches the rate match information is received through a higher layer signaling (A set of PRBs, e.g. configured via higher layer signaling, and that PDSCH transmission, if any, will be rate-matched around E-PDCCH, Para. 62).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koivisto with the teachings of Nagata in view of Lee since Koivisto provides a technique for rate-matching data around control resources, which can be introduced into the system of Nagata in view of Lee to ensure detection of specific data is obtained among resources utilized for diverse information types.  

In regard to Claim 38, as presented in the rejection of Claim 31, Nagata in view of Lee teaches the PDSCH.  
(PDSCH transmission will be rate-matched around E-PDCCH, Para. 62).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koivisto with the teachings of Nagata in view of Lee since Koivisto provides a technique for rate-matching data around control resources, which can be introduced into the system of Nagata in view of Lee to ensure detection of specific data is obtained among resources utilized for diverse information types.  

In regard to Claim 39, as presented in the rejection of Claim 31, Nagata in view of Lee teaches the PDSCH.  
	Nagata fails to teach the PDSCH is mapped to resources except for the first control resource set indicated by the rate match information among resources of the PDSCH allocated by the DCI.
 	Koivisto teaches the PDSCH is mapped to resources except for the first control resource set indicated by the rate match information among resources of the PDSCH allocated by the DCI (downlink control information (DCI), which includes transmission resource assignments and other control information for a user equipment, Para. 3.  A set of PRBs, e.g. configured via higher layer signaling, and that PDSCH transmission, if any, will be rate-matched around E-PDCCH, Para. 62).  


In regard to Claim 40, as presented in the rejection of Claim 31, Nagata in view of Lee teaches the PDSCH.  
	Nagata fails to teach the rate match information is transmitted through a higher layer signaling.
 	Koivisto teaches the rate match information is transmitted through a higher layer signaling (A set of PRBs, e.g. configured via higher layer signaling, and that PDSCH transmission, if any, will be rate-matched around E-PDCCH, Para. 62).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koivisto with the teachings of Nagata in view of Lee since Koivisto provides a technique for rate-matching data around control resources, which can be introduced into the system of Nagata in view of Lee to ensure detection of specific data is obtained among resources utilized for diverse information types.  


Claims 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata in view of Lee, in further view of Fong et al. (Pub. No.: US 20110170496 A1), hereafter referred to as Fong.   
	In regard to Claim 41, as presented in the rejection of Claim 21, Nagata in view of Lee teaches the configuration information.  
	Nagata fails to teach the configuration information includes information on frequency resources and time resources of each of the one or more control resource sets.  
	Fong teaches the configuration information includes information on frequency resources and time resources of each of the one or more control resource sets (the new DCI could indicate the specific set of RBs used for the E-PDCCH region for the corresponding subframe where the new DCI is transmitted, Para. 91).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koivisto with the teachings of Nagata in view of Lee since Koivisto provides a technique for informing devices of resource blocks, which can be introduced into the system of Nagata in view of Lee to provide information to devices concerning the resource locations of transmitted control information.  

In regard to Claim 42, as presented in the rejection of Claim 31, Nagata in view of Lee teaches the configuration information.  

	Fong teaches the configuration information includes information on frequency resources and time resources of each of the one or more control resource sets (the new DCI could indicate the specific set of RBs used for the E-PDCCH region for the corresponding subframe where the new DCI is transmitted, Para. 91).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koivisto with the teachings of Nagata in view of Lee since Koivisto provides a technique for informing devices of resource blocks, which can be introduced into the system of Nagata in view of Lee to provide information to devices concerning the resource locations of transmitted control information.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive.  Page 8 of the Remarks presents the argument that Firstly, Lee teaches only one eREG rather than a plurality of eREGs. Therefore, Lee fails to teach, suggest, or disclose the control resource set including the plurality of REG pools, which is defined in Claim 21.  This argument is not persuasive.  Each slot in a REG pool of Claim 21, and both slots in a PRB-pair of Lee is substantively the same as REG pools of Claim 21.  


Pages 8-9 of the Remarks presents the argument that The first and second REQ pools are configured in the same frequency region, and symbols which the first REQ pool is configured are different from symbols which the second REG pool is configured. Lee fails to teach, suggest, or disclose the above-mentioned features.  This argument is not persuasive.  FIG. 19 of Lee shows each slot of a PRB-pair within frequency resources of the same ePDCCH of an eREG definition, and this is substantively the same as REG pools associated with same control resource set are configured in same frequency region of Claim 21.  FIG. 19 of Lee LAO shows each slot of a PRB-pair are composed of different resource elements (REs), and this is substantively the same as the REG pools associated with same control resource set are configured in different symbols of Claim 21.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





Joshua Smith  
/J.S./  
10-20-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477